IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JOE LAMART BROWN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-4657

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Joe Lamart Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON, and LEWIS, JJ., CONCUR.